 1   FRAZER RYAN GOLDBERG & ARNOLD, LLP
     1850 N. Central Ave., Suite 1800
 2   Phoenix, Arizona 85004
     Telephone: (602) 277-2010
 3   Facsimile: (602) 277-2595
     E-Mail: prupprecht@frgalaw.com
     Philip R. Rupprecht - 009288
 4   Attorneys for Debtor
 5

 6
                           IN THE UNITED STATES BANKRUPTCY COURT
 7
                                   FOR THE DISTRICT OF ARIZONA
 8
      In re:                                             Chapter 11 Proceedings
 9
      PEORIA REGIONAL MEDICAL CENTER,                    Case No. 2:17-bk-11742-SHG
10    LLC,
11                                  Debtor.                 MOTION TO DISMISS CHAPTER 11
                                                                    PROCEEDING
12    Address:        8020 E. Palm Ln.
                      Mesa, AZ 85207
13
      Taxpayer ID No(s).: xx-xxx0458
14

15
                Peoria Regional Medical Center, LLC (the “Debtor”), by and through counsel, hereby
16
     moves the Court for an Order dismissing this Chapter 11 case as follows:
17
               1.    On October 4, 2017, the Debtor in this Chapter 11 bankruptcy case filed a Voluntary
18

19   Petition under Chapter 11 of the Bankruptcy Code.

20             2.    The need to file for bankruptcy relief was originally precipitated by a Notice and

21   Order to Abate Violation of Code issued by the City of Peoria regarding the Debtor’s real property
22   located at 26320 N. Lake Pleasant Parkway, Peoria, Maricopa County, Arizona 85345 (the
23
     “Property”).
24
               3.    On September 11, 2020, the Debtor sold the Property and all of the Debtor’s secured
25
     creditors were paid from the sale proceeds. Consistent with the order approving the sale, $100,000
26

27   of the sales proceeds was set aside for the payment of administrative expenses. That amount was

28   wired to Debtor’s current counsel’s IOLTA trust account to be held pending further order of this

     Court.
     3D04586
Case 2:17-bk-11742-SHG                            1
                                Doc 270 Filed 10/09/20  Entered 10/09/20 16:11:11             Desc
                                 Main Document    Page 1 of 3
 1          4.      Debtor’s former counsel, Aiken Schenk Ricciardi P.C. (“ASR”), filed four previous
 2   fee applications and the Court approved ASR’s fees and costs in the total amount of $186,598.99.
 3
            5.      ASR, Frazer Ryan and the Debtor reached an agreement whereby ASR has agreed to
 4
     accept $100,000 in full satisfaction of the Debtor’s obligations owing pursuant to the previously
 5
     approved fee applications filed by ASR. ASR will accept this amount in full satisfaction of the
 6
     Debtor’s obligations (the “Agreement”). Frazer Ryan has agreed that it will write off Debtor’s
 7

 8   obligations for fees and costs, which are minimal in any event. ASR and Frazer Ryan will not seek

 9   any additional payment from the Debtor or any other person.

10          6.      On October 8, 2020, Aiken Schenk Ricciardi P.C. filed its final fee application
11
     seeking approval of the Agreement and final approval of ASR’s fees and costs incurred in these
12
     proceedings.
13
            7.      The Debtor and its counsel have determined it is in the best interests of all parties to,
14
     after consideration of the disposition of the $100,000, final approval of ASR’s fees and payment of
15

16   administrative expenses, dismiss this proceeding.

17          8.      11 U.S.C. Section 1112 states as follows:
18                  “(b) Except as provided in subsection (c) of this section, on request of a
                    party in interest or the United States trustee or bankruptcy administrator,
19
                    and after notice and a hearing, the court may convert a case under this
20                  chapter to a case under Chapter 7 of this title or may dismiss a case under
                    this chapter, whichever is in the best interest of creditors and the estate,”
21
            WHEREFORE, the Debtor respectfully requests that this Court grant this Motion and
22

23   dismiss the Debtor’s Chapter 11 proceeding after consideration of ASR’s final fee application.

24          DATED this 9th day of October, 2020.

25
                                                       FRAZER RYAN GOLDBERG & ARNOLD, LLP
26

27                                                     By    /s/ Philip R. Rupprecht
                                                            Philip R. Rupprecht
28                                                          1850 N. Central Ave., Suite 1800
                                                            Phoenix, AZ 85004
                                                            Attorneys for Debtor

     3D04586
Case 2:17-bk-11742-SHG                            2
                                Doc 270 Filed 10/09/20  Entered 10/09/20 16:11:11                   Desc
                                 Main Document    Page 2 of 3
 1   COPY of the foregoing mailed, or served
     via electronic notification* or fax** if so marked,
 2   this 9th day of October, 2020, to:
 3   U.S. TRUSTEE’S OFFICE * ustpregion14.px.ecf@usdoj.gov
     Renee Sandler Shamblin* Renee.S.Shamblin@usdoj.gov
 4   230 N. First Ave., Ste. 204
     Phoenix, AZ 85003-1706
 5

 6   Peter Muthig* muthigk@mcao.maricopa.gov
     Maricopa County Attorney’s Office
 7   Civil Services Division
     Security Center Building
 8   222 North Central Avenue, Suite 1100
     Phoenix, AZ 85004
 9   Attorney for Maricopa County Treasurer
10
     David H. Benton* david.benton@peoriaaz.gov; caofiling@peoriaaz.gov
11   Office of the City Attorney
     City of Peoria
12   8401 West Monroe Street, Room 280
     Peoria, AZ 85345
13
     Attorneys for City of Peoria
14

15    /s/ Sara Seeburg

16

17

18

19
20

21

22

23

24

25

26

27
28


     3D04586
Case 2:17-bk-11742-SHG                            3
                                Doc 270 Filed 10/09/20  Entered 10/09/20 16:11:11   Desc
                                 Main Document    Page 3 of 3
